an F&F Ww WN

oO Oo NY NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00464-LRH-WGC Document 25 Filed 12/08/20 Page 1of3

DON SPRINGMEYER, ESQ. (SBN 1021)

BRADLEY SCHRAGER, ESQ. (SBN 10217)

DANIEL BRAVO, ESO. (SBN 13078)

WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP

3556 E. Russell Road, Second Floor

Las Vegas, Nevada 89120-2234

Phone: (702) 341-5200 / Fax: (702) 341-5300
Email: dspringmeyer@wrslawyers.com
Email: bschrager@wrslawyers.com

Email: dbravo@wrslawyers.com

Attorneys for Plaintiff Todd P. Evans

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

TODD P. EVANS, an individual,

Plaintiff,
VS.

LANDER COUNTY HOSPITAL DISTRICT
d/b/a BATTLE MOUNTAIN GENERAL
HOSPITAL; and DOES 1 through 100,
Inclusive,

Defendant.

 

 

Case No: 3:19-cv-00464-LRH-WGC

STIPULATION AND ORDER TO
EXTEND TIME TO FILE
PLAINTIFF’S RESPONSE AND
DEFENDANT’S REPLY IN SUPPORT
OF DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT

(FIRST REQUEST)

Pursuant to Local Rule IA 6-1, Plaintiff TODD P. EVANS (“Plaintiff”) and Defendant

LANDER COUNTY HOSPITAL DISTRICT d/b/a BATTLE MOUNTAIN GENERAL

HOSPITAL (“Defendant,” and collectively with Plaintiff, the “Parties”), by and through their

respective undersigned counsel, hereby respectfully request, for good cause, that the Court

grant the Parties’ stipulation to extend briefing on Defendant’s Motion for Summary Judgment

(“Motion”). Defendant’s Motion was filed on November 23, 2020 [ECF No. 23], and no

hearing date has yet been set for Defendant’s Motion.

This is the Parties’ first request to extend briefing on Defendant’s Motion. In the

absence of an extension, the Parties agree that their heavy caseloads would prevent them from

preparing a full and thorough opposition and reply to assist the Court in its decision on the

Motion. Good cause therefore supports the Parties’ request.

 
LL WwW WN

oO CO J HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00464-LRH-WGC Document 25 Filed 12/08/20 Page 2 of 3

Accordingly, the Parties request the following:

1. Plaintiff shall have up to and including January 4, 2021 to file Plaintiff's
Response to Defendant’s Motion;
2. Defendant shall have up to and including January 25, 2021 to file a Reply in
support of Defendant’s Motion.
This stipulation is submitted based on good cause, and is not made for the purpose of
delay. The Parties observe that the deadline for filing the Pre-Trial Order is suspended until 30
days after entry of a decision on Defendant’s Motion.

IT IS SO STIPULATED.
DATED this 7th day of December, 2020.

 

 

WOLF, RIFKIN, SHAPIRO, LEMONS, GRUNDY & EISENBERG

SCHULMAN & RABKIN, LLP

By: __/s/ Bradley Schrager By: /s/ Alice Campos Mercado

DON SPRINGMEYER, ESQ. (SBN 1021) ALICE CAMPOS MERCADO, ESQ. (SBN

BRADLEY SCHRAGER, ESQ. (SBN 4555)

10217) SARAH M. MOLLECK, ESQ. (SBN 13830)

DANIEL BRAVO, ESQ. (SBN 13078) 6005 Plumas Street, Third Floor

3556 E. Russell Road, 2nd Floor Reno, Nevada 89519

Las Vegas, Nevada 89120 P: (775) 786-6868 / F: (775) 786-9716

P: (702) 341-5200 / F: (702) 341-5300 Email: acm@lge.net

Email: dspringmeyer@wrslawyers.com Email: smm@lge.net

Email: bschrager@wrslawyers.com

Email: dbravo@wrslawyers.com Attorneys for Defendant Lander County
Hospital District d/b/a

Attorneys for Plaintiff Todd P. Evans Battle Mountain General Hospital

IT IS SMH QRD D.

e

 

UNITED STATES DISTRICT COURT
JUDGE

DATED: 2 [3 [20

 

 
wn EF Ww WN

Oo Oo “DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00464-LRH-WGC Document 25 Filed 12/08/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 7th day of December, 2020, a true and correct copy of the
STIPULATION AND ORDER TO EXTEND TIME TO FILE PLAINTIFF’S
RESPONSE AND DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT was served via the United States District Court

CM/ECF system on all Parties or persons requiring notice.

By: —_/s/Dannielle Fresquez

 

Dannielle Fresquez, an Employee of
WOLF, RIFKIN, SHAPIRO,
SCHULMAN & RABKIN, LLP

 
